         19-61155-BPH Doc#: 12 Filed: 11/17/19 Entered: 11/17/19 22:45:00 Page 1 of 4

Information to identify the case:

Debtor 1:
                      BLAKE THOMAS VETTER                                        Social Security number or ITIN:   xxx−xx−3216
                                                                                 EIN: _ _−_ _ _ _ _ _ _
                      First Name   Middle Name   Last Name

Debtor 2:                                                                        Social Security number or ITIN: _ _ _ _
                      First Name   Middle Name   Last Name
(Spouse, if filing)                                                              EIN: _ _−_ _ _ _ _ _ _
United States Bankruptcy Court:        U.S. Bankruptcy Court, District of        Date case filed in chapter:        13     11/15/19
Montana
                                                   Date case converted to chapter:
Case number:19−61155−BPH                                                           7                                       11/15/19

Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                                         12/15


For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.
This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.
The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.
The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.
Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                                 About Debtor 1:                                      About Debtor 2:

1.        Debtor's full name                     BLAKE THOMAS VETTER

2.        All other names used in the dba QUALITY ENTERPRISE, dba B AND J
          last 8 years                ENTERPRISES

3.      Address                                  1925 24TH AVE. S.
                                                 GREAT FALLS, MT 59405

4.      Debtor's attorney                        KRAIG C KAZDA                                        Contact phone 406.727.2884
                                                 KAZDA LAW FIRM
        Name and address                         600 CENTRAL AVENUE                                   Email: kkazda@kazdalawfirm.com
                                                 SUITE 316
                                                 GREAT FALLS, MT 59401

5.      Bankruptcy trustee                       DARCY M. CRUM                                        Contact phone 406.727.8400
                                                 Rebeck & Crum
        Name and address                         P.0. BOX 2720                                        Email: dcrum@mcn.net
                                                 300 Central Ave., Suite 410
                                                 GREAT FALLS, MT 59403−2720
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1
       19-61155-BPH Doc#: 12 Filed: 11/17/19 Entered: 11/17/19 22:45:00 Page 2 of 4
Debtor BLAKE THOMAS VETTER                                                                                                   Case number 19−61155−BPH


6. Bankruptcy clerk's office                         Room 263 Federal Building                                        Hours open:
                                                     400 North Main                                                   8:00AM − 5:00PM
    Documents in this case may be filed at           Butte, MT 59703
    this address. You may inspect all records                                                                         Contact phone (406)497−1240
    filed in this case at this office or online at
    www.pacer.gov.
                                                                                                                      Date: 11/15/19

7. Meeting of creditors                              January 3, 2020 at 11:00 AM                                      Location:

    Debtors must attend the meeting to be            The meeting may be continued or adjourned to a                   US ATTORNEY CONFERENCE
    questioned under oath. In a joint case,                                                                           ROOM, 125 CENTRAL AVENUE
    both spouses must attend. Creditors may          later date. If so, the date will be on the court
    attend, but are not required to do so.           docket.                                                          WEST, GREAT FALLS, MT 59404


8. Presumption of abuse                              The presumption of abuse does not arise.

    If the presumption of abuse arises, you
    may have the right to file a motion to
    dismiss the case under 11 U.S.C. §
    707(b). Debtors may rebut the
    presumption by showing special
    circumstances.


9. Deadlines                                   File by the deadline to object to discharge or                         Filing deadline: 3/3/20
                                               to challenge whether certain debts are
    The bankruptcy clerk's office must receive dischargeable:
    these documents and any required filing
    fee by the following deadlines.
                                                     You must file a complaint:
                                                     • if you assert that the debtor is not entitled to receive a discharge of any debts under any of the
                                                       subdivisions of 11 U.S.C. § 727(a)(2) through (7), or

                                                     • if you want to have a debt excepted from discharge under 11 U.S.C § 523(a)(2), (4), or (6).

                                                     You must file a motion:
                                                     • if you assert that the discharge should be denied under § 727(a)(8) or (9).


                                                     Deadline to object to exemptions:                                Filing deadline: 30 days after the
                                                     The law permits debtors to keep certain property as exempt.      conclusion of the meeting of creditors
                                                     If you believe that the law does not authorize an exemption
                                                     claimed, you may file an objection.


10. Proof of claim                                   No property appears to be available to pay creditors. Therefore, please do not file a
                                                     proof of claim now. If it later appears that assets are available to pay creditors, the clerk
    Please do not file a proof of claim unless       will send you another notice telling you that you may file a proof of claim and stating the
    you receive a notice to do so.                   deadline.

11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
                                     asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                     United States bankruptcy law if you have any questions about your rights in this case.

12. Exempt property                                  The law allows debtors to keep certain property as exempt. Fully exempt property will
                                                     not be sold and distributed to creditors. Debtors must file a list of property claimed as
                                                     exempt. You may inspect that list at the bankruptcy clerk's office or online at
                                                     www.pacer.gov. If you believe that the law does not authorize an exemption that the
                                                     debtors claim, you may file an objection. The bankruptcy clerk's office must receive the
                                                     objection by the deadline to object to exemptions in line 9.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                     page 2
         19-61155-BPH Doc#: 12 Filed: 11/17/19 Entered: 11/17/19 22:45:00 Page 3 of 4
                                      United States Bankruptcy Court
                                           District of Montana
In re:                                                                                  Case No. 19-61155-BPH
BLAKE THOMAS VETTER                                                                     Chapter 7
         Debtor
                                        CERTIFICATE OF NOTICE
District/off: 0977-2           User: ColeenHan              Page 1 of 2                   Date Rcvd: Nov 15, 2019
                               Form ID: 309A                Total Noticed: 41


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Nov 17, 2019.
db             +BLAKE THOMAS VETTER,    1925 24TH AVE. S.,    GREAT FALLS, MT 59405-6429
tr             +DARCY M. CRUM,    Rebeck & Crum,    P.0. BOX 2720,    300 Central Ave., Suite 410,
                 GREAT FALLS, MT 59401-3127
tr             +ROBERT G. DRUMMOND,    PO BOX 1829,    GREAT FALLS, MT 59403-1829
1359498        +Adrianna Medicine Horse,     507 16th St. N.,   Great Falls, MT 59401-1725
1359499        +BENEFIS,    500 15TH AVE. SO.,    GREAT FALLS, MT 59405-4362
1359500         BENEFIS HEALTH SYS PHYS,     C/O WELLS FARGO BANK,    PO BOX 912613,    DENVER, CO 80291-2613
1359502        +BENEFIS HEALTHCARE,    1101 26TH SOUTH,    GREAT FALLS, MT 59405-5104
1359503         BENEFIS HEALTHCARE PRAC,     2519 13TH AVE SOUTH,   GREAT FALLS, MT 59405
1359504        +BENEFIS HOSPITALS,    PO BOX 5096,    GREAT FALLS, MT 59403-5096
1359505        +BENEFIS MEDICAL GROUP,    PO BOX 6010,    GREAT FALLS, MT 59406-6010
1359501         Benefis Health System-Hospitals,     C/O WELLS FARGO,    PO BOX 912616,    Denver, CO 80291-2616
1359507        +Cenlar Mortgage,    Central Loan Administration,    Attn: Bankruptcy,     425 Phillips Blvd,
                 Ewing, NJ 08618-1430
1359510        +City of Great Falls Fiscal Services,     2 Park Drive South,    Room 104,
                 Great Falls, MT 59401-4006
1359512        +Darcy May,    413 6th St. S.,    Great Falls, MT 59405-1939
1359514         ENERGY WEST,    PO BOX 2229,    GREAT FALLS, MT 59403-2229
1359515        +Eric Crook,    507 16th St. N.,    Great Falls, MT 59401-1725
1359516        +Ian Delorio,    505 16th St. N.,    Great Falls, MT 59401-1725
1359518        +JESUSA VETTER,    1704 19TH AVE. S.,    GREAT FALLS, MT 59405-6129
1359517        +Jason Grundhauser,    601 5th Ave. S., #1,    Great Falls, MT 59405-2064
1359519        +Kelly Untersche,    601 5th Ave. S., #3,    Great Falls, MT 59405-2064
1359520        +Michael Howard,    601 5th Ave. S., #6,    Great Falls, MT 59405-2064
1359521        +Michael Roe,    413 6th St. S.,    Great Falls, MT 59405-1939
1359497         Montana Department of Revenue,     Attn: Bankruptcy Specialist,    PO Box 7701,
                 Helena, MT 59604-7701
1359522        +Montana Federal Credit,    901 8th Ave. S.,    Great Falls, MT 59405-2130
1359494        +Mr. Cooper,    Attn: Bankruptcy,    8950 Cypress Waters Blvd,    Coppell, TX 75019-4620
1359525        +Republic Services,    1321 8th Ave. N.,    Great Falls, MT 59401-1646
1359526        +Republic Services,    3201 15th St.,    Black Eagle, MT 59414-1089
1359527        +Robert Lake,    503 16th St. N.,    Great Falls, MT 59401-1725
1359528        +Stephanie Deshaw,    503 16th St. N.,    Great Falls, MT 59401-1725

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: kkazda@kazdalawfirm.com Nov 15 2019 22:11:38        KRAIG C KAZDA,    KAZDA LAW FIRM,
                 600 CENTRAL AVENUE,    SUITE 316,   GREAT FALLS, MT 59401
ust            +E-mail/Text: ustp.region18.bs.ecf@usdoj.gov Nov 15 2019 22:11:45        OFFICE OF THE U.S. TRUSTEE,
                 US DEPT OF JUSTICE,    720 PARK BLVD, STE 220,    BOISE, ID 83712-7785
1359506        +EDI: CAPITALONE.COM Nov 16 2019 03:13:00       Capital One Bank, USA N.A.,
                 General Correspondence,    Bankruptcy,    PO Box 30285,    Salt Lake City, UT 84130-0285
1359508        +EDI: CHASE.COM Nov 16 2019 03:13:00       Chase Card Services,    Attn: Bankruptcy,    PO Box 15298,
                 Wilmington, DE 19850-5298
1359509        +EDI: CITICORP.COM Nov 16 2019 03:13:00       Citibank/The Home Depot,    Attn: Recovery,
                 Centralized Bankruptcy,    PO Box 790034,    St Louis, MO 63179-0034
1359511        +EDI: WFNNB.COM Nov 16 2019 03:13:00       Comenity Bank/Victoria Secret,    Attn: Bankruptcy,
                 PO Box 182125,    Columbus, OH 43218-2125
1359513         EDI: DISCOVER.COM Nov 16 2019 03:13:00       Discover Financial,    Attn: Bankruptcy Department,
                 PO Box 15316,    Wilmington, DE 19850
1359496         EDI: IRS.COM Nov 16 2019 03:13:00       IRS,   PO BOX 7346,    Philadelphia, PA 19101-7346
1359523        +E-mail/Text: bankruptcy.notices@northwestern.com Nov 15 2019 22:11:43        NORTHWESTERN ENERGY,
                 40 EAST BROADWAY ST,    BUTTE, MT 59701-9394
1359495        +Fax: 407-737-5634 Nov 15 2019 22:29:31       Ocwen Loan Servicing,    Attn: Research/Bankruptcy,
                 1661 Worthington Rd, Ste. 100,    West Palm Beach, FL 33409-6493
1359524        +Fax: 407-737-5634 Nov 15 2019 22:29:31       Ocwen Loan Servicing, LLC,    1661 Worthington Road,
                 Suite 100,    West Palm Beach, FL 33409-6493
1359529        +EDI: CAPITALONE.COM Nov 16 2019 03:13:00       World’s Foremost Bank,    Attn: Bankruptcy,
                 4800 NW 1st St,    Lincoln, NE 68521-4463
                                                                                                TOTAL: 12

           ***** BYPASSED RECIPIENTS *****
NONE.                                                                                          TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.
           19-61155-BPH Doc#: 12 Filed: 11/17/19 Entered: 11/17/19 22:45:00 Page 4 of 4



District/off: 0977-2                  User: ColeenHan                    Page 2 of 2                          Date Rcvd: Nov 15, 2019
                                      Form ID: 309A                      Total Noticed: 41


             ***** BYPASSED RECIPIENTS (continued) *****


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Nov 17, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on November 15, 2019 at the address(es) listed below:
              DARCY M. CRUM   dcrum@mcn.net, MT12@ecfcbis.com;esjayarepc@aol.com
              KRAIG C KAZDA   on behalf of Debtor BLAKE THOMAS VETTER kkazda@kazdalawfirm.com,
               para.legal@kazdalawfirm.com
              OFFICE OF THE U.S. TRUSTEE   ustp.region18.bs.ecf@usdoj.gov
              ROBERT G. DRUMMOND   Trustee@MTChapter13.com,
               kprinzing@MTChapter13.com;tfloerchinger@MTChapter13.com;rdrummond13@ecf.epiqsystems.com
                                                                                            TOTAL: 4
